Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-17-2005

PA State Pol v. Vora
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2869




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"PA State Pol v. Vora" (2005). 2005 Decisions. Paper 686.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/686


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
APS-331                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 05-2869
                                   ________________


                                   PA STATE POLICE

                                             v.

                               CHANDAN S. VORA, DR.,

                                        Appellant
                      ____________________________________

                    On Appeal From the United States District Court
                       For the Western District of Pennsylvania
                              (D.C. Civ. No. 05-cv-00208J)
                      District Judge: Honorable Gustave Diamond
                    _______________________________________

           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                    August 4, 2005

        Before: SLOVITER, FUENTES AND NYGAARD, CIRCUIT JUDGES

                                 (Filed August 17, 2005 )
                               _______________________

                                       OPINION
                               _______________________

PER CURIAM

       Chandan S. Vora appeals the orders of the United States District Court for the

Western District of Pennsylvania dismissing her notice of removal of a traffic citation

                                             1
pursuant to 28 U.S.C. § 1915(e)(2)(B), and denying her motion for reconsideration of the

District Court’s dismissal.

       In April 2005, Vora filed a notice of removal seeking to transfer a traffic citation

and summons charging Vora with making prohibited U-turn. Vora submitted a sizeable

volume of medical records in support of the notice of removal. She claimed that the

traffic citation was unconstitutional and requested that it be quashed.

       In the April 12, 2005 order dismissing the removal, the District Court concluded

that the “Notice of Removal” sought to attack a state court traffic citation over which the

District Court had no jurisdiction. Vora immediately moved to vacate the dismissal of her

removal action, claiming that the traffic citation was unconstitutional and that she was the

object of a conspiracy to discriminate against her on account of her race. By order

entered May 3, 2005, the District Court treated the motion as a timely filed

reconsideration motion and denied it for the same reasons set forth in its April 2005 order.

This timely appeal followed.

       Vora was granted leave to proceed in forma pauperis, and the appeal is now before

the Court for determination pursuant to 28 U.S.C. § 1915(e)(2)(B). Under §

1915(e)(2)(B), the Court must dismiss an appeal if it (i) is frivolous or malicious, (ii) fails

to state a claim upon which relief may be granted, or (iii) seeks monetary damages from a

defendant with immunity. An action or appeal can be frivolous for either legal or factual

reasons. Neitzke v. Williams, 490 U.S. 319, 325 (1989).



                                               2
       After reviewing Vora’s District Court pleadings and notice of appeal, we conclude

that the District Court correctly dismissed the “Notice of Removal” for lack of

jurisdiction and properly denied the reconsideration motion. Having found no legal merit

to this cause, we will dismiss the appeal pursuant to 28 U.S.C. § 1915(e)(2)(B).